Opinión concurrente del
Juez Asociado Señor Negrón García.
I
“Nuestros actos profesionales, como cualesquiera, y todos los actos humanos, son calificables moralmente, y es-tán sujetos al deber y a la sanción. Quedan fuera de toda discusión la unidad e integridad humanas, y por ello, como dice Corts Grau, es inaceptable la posición del hombre que habitualmente aísla en su propio ánimo varios compartí-*814mentos, y ahora piensa como filósofo, y ahora como cre-yente, y luego como moralista, y luego como Abogado (o como Notario), y nunca en su limpia integridad de hombre.” José M. Farre, Ética Profesional, 12 Anales de la Academia Matritense del Notariado 249, 250 (1961).
A base de esa visión, concurrimos con la decisión del Tribunal. Según expusimos en In re Rodríguez Torres, 106 D.P.R. 698, 750 (1978), la vigencia de una norma de incom-patibilidad de naturaleza ética no puede depender de que exista previamente un mandato legislativo(1)
A tono con la misma, en In re Lavastida et al., 109 D.P.R. 45, 90-91 (1979), detectamos el deber general —im-plícito en toda sociedad de abogados (bufete)— que tienen todos los socios de velar por que la práctica general sea compatible con la deontología profesional. Allí también reconocimos que un abogado no debería sufrir las conse-cuencias de una conducta profesional impropia de su socio si no había tenido ninguna intervención.
Dijimos:
La cualidad medular que distingue al notario, preste sus servicios o no en una sociedad de abogados, es la de “ser imparcial y actuar en la colisión de intereses en plano superior al de las partes, como señor y árbitro de la lucha, con la mira puesta en los fines morales y lícitos”. G. Palomino, Derecho Notarial, pág. 262 (1948); en igual sentido, Fernández, Tratado de Notaría, Vol. I, pág. 297 (1895). Independien-temente de su jerarquía en una sociedad de abogados, nunca debe empañar su reputación y honor, pues “ningún Notario debiera doblegarse a que su función pueda ser instrumento de la mentira, de la injusticia o de la impertinencia social . . . .” M. Otero Peón, Algunos Problemas Deontológicos y de Otra Indole en el Notariado, 46 Rev. Der. Not., pág. 183 *815(1963). En todo momento viene obligado a actuar recta y escrupulosamente, rechazando toda noción de servilismo o condicionalismo de parte de los clientes o de sus propios socios. Jamás debe olvidar que es un “[tjestigo prácticamente inapelable de la verdad, así en el orden especulativo como el práctico, su competencia es fundamentalmente de orden ético”. J. Alonso Vega, citado por M. Guimera Peraza, Moral Profesional del Notario, 28 Rev. Der. Not., pág. 248 (1960). Esta búsqueda y observancia de la verdad juega un papel esencial para el Notario. Véanse, también, E. Díaz de Guijarro, La Fe Pública Notarial y la Interpretación de la Ley, 16 Anales de la Academia Matritense del Notariado 25, 27-28 (1968); J. Gastalver y Gimeno, La Formación de Notario, 4 Anales de la Academia Matritense del Notariado 479, 496-500 (1948).
II
En la praxis forense puertorriqueña, en muchas ocasio-nes, las contestaciones a interrogatorios, requerimientos de admisión y otros documentos que las Reglas de Procedi-miento Civil exigen que sean juramentados, son en parte el producto final de una evaluación, reflexión y análisis entre el abogado y su representado como parte interrogada. Acla-ramos que esa participación activa del abogado no la visua-lizamos hecha con ánimo de alterar la sustancia, veracidad y legitimidad de las contestaciones. Se circunscribe a que sean adecuadamente responsivas y compatibles con la teoría del caso en controversia, o para objetar y cualificar aquellas que no son pertinentes.
¿Puede persuasivamente sostenerse, que la intervención del abogado, en su actuación como notario, se limita al jurafí La contestación es en la negativa. ¿Qué consecuencia tiene entonces esa práctica sobre la norma de incompatibi-lidad? La respuesta exige sentar una premisa, a saber, reconocer un potencial conflictivo entre el cliente y abogado que en esa instancia también actúa como notario. “No puede olividarse, en efecto, la naturaleza especial del Derecho objetivo, que no constituye una ciencia exacta, sino una *816ciencia estimativa, cuyos productos, aunque gocen de objeti-vidad, no pueden apreciarse sino a través del ángulo visual de los sujetos encargados de aplicar el Derecho. Siempre que en una cuestión se hayan sentado con cierta solvencia distin-tos criterios o se haya intentado la prevalencia de puntos de vista diversos, aunque uno de éstos haya tomado cuerpo y forma en una sentencia firme, no es ésta suficiente para exigir responsabilidad al funcionario perito en Derecho que ha aplicado un punto de vista opuesto. El notario en este caso se halla en el mismo caso del juez a quien le han revo-cado una sentencia; no incurre evidentemente, por este sólo hecho, en responsabilidad.” J. M. Sanahuja y Soler, Tratado de Derecho Notarial, Barcelona, Ed. Bosch, 1945, T. I, págs. 344-345. (Énfasis nuestro.)
En estas circunstancias, favorecemos la continuidad de la regla establecida en Pagán v. Rivera Burgos, 113 D.P.R. 750, 752 (1983), escolio 2, siguiendo a Rivera v. Cámara, 17 D.P.R. 528, 537 (1911), y Negrón et al. v. El Superintendente de Elecciones, 11 D.P.R. 366, 370-371 (1906), con las salve-dades adoptadas hoy en los asuntos de naturaleza ex parte y al notario que no presenta conflicto potencial alguno. Frente a una norma irrestricta y rigurosa, hemos de refrendar aquella que mejor balance valorativo promueva. Las dificultades prácticas contadas, que pueda conllevar su observancia, no justifica su eliminación. Han sido reducidas a su necesaria expresión.
Finalmente, en cuanto a la objeción de que la norma crea incertidumbre, correctamente expresa la opinión, “puede haber situaciones que escapan a la reglamentación y en las que para evitar aun la apariencia de conducta impropia, el buen juicio del bufete aconsejará prescindir de su propio notario”. Debe recordarse, que “[n]o es que se trate de adoptar un relativismo moral o ético, condicionado por circunstancias externas transitorias, que pudieran con-siderarse como determinantes de diferencias esenciales en *817ese orden normativo, de tal manera que lo estimado otrora como cierto y verdadero pudiera considerarse después como falso o, cuando menos, dudoso, con lo que vendríamos a parar en aquella desconsoladora conclusión que Benavente pone en labios de uno de sus personajes, de que una verdad distinta en cada uno de los momentos diversos de la vida no viene a ser otra cosa que una mentira constante durante todo el curso de la vida. Es muy al contrario”. A. Álvarez Robles, Guión de un Ensayo sobre Deontología Notarial, 7 Anales de la Academia Matritense del Notariado 5, 20 (1953). Más bien se trata, de que toda “norma de ética tiene un punto de resistencia inamovible, donde termina la tole-rancia”. Pág. 813.
—O—

 Recientemente, en In re Rojas Lugo, 114 D.P.R. 687 (1983), el Tribunal formuló una norma de incompatibilidad resultante en presidir una unión laboral y postular como abogado ante el patrono.